Citation Nr: 0614590	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-17 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
scar, neuroma excision, right foot.

2.  Entitlement to an increased (compensable) rating for 
scar, neuroma excision, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.C. 


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
September 1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating action of the RO 
which, inter alia, denied the veteran's claims for increased 
ratings for the residual neuroma scars of both feet and 
denied a claim for service connection for residuals of 
surgical repairs of the bilateral fifth toes. A notice of 
disagreement (NOD) limited to those issues was received in 
September 2001 and the RO issued a statement of the case 
(SOC) in September 2002. A substantive appeal was received 
from the veteran in November 2002. In January 2003, the 
veteran offered testimony before RO personnel; a transcript 
of that hearing is of record.

In December 2003, the Board remanded these matters to the RO 
for further action.  

In a December 2004 decision, the RO granted service 
connection for surgical scars, right fifth toe and for 
surgical scars, left fifth toe, and assigned a noncompensable 
rating for each, effective November 27, 2000.  This action is 
considered a full grant of the benefits sought on appeal with 
respect to those claims, and the issues are no longer in 
appellate status.  

Then, after partially completing the requested action, the RO 
continued the denial of the claims for an increased 
(compensable) rating for scar, neuroma excision of the right 
and of the left foot, as reflected in the December 2004 SSOC, 
and returned these matters to the Board for further appellate 
consideration.  

The Board's decision granting a 10 percent rating for scars, 
neuroma excision of the right foot and of the left foot is 
set forth below.  However, as higher ratings are available, 
and the veteran is presumed to seek the highest rating 
available (see AB v. Brown, 6 Vet. App. 35 (1993)), the Board 
is remanding the issue of a rating in excess of 10 percent 
for scars, neuroma excision of the right and of the left foot 
to the RO for further action.  Those matters are addressed in 
the remand following the order; those matters are being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on her part, is required.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims for an increased (compensable) rating 
for scars, neuroma excision of the feet, has been 
accomplished.

2. Medical evidence currently of record reflects that the 
scars resulting from neuroma exision of each foot are deep, 
painful and numb. 


CONCLUSION OF LAW

1.  The criteria for a 10 percent rating for scar, neuroma 
excision, right foot are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Code 7804 (2005).

2.  The criteria for a 10 percent rating for scar, neuroma 
excision, left foot are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Code 7804 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Bard's favorable disposition of the claims the 
the extent herein decide, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of each claim has been accomplished.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher  
evaluation is assigned if the disability more closely  
approximates the criteria for the higher rating.  38 C.F.R. §  
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO has evaluated the veteran's scars, neuroma excision of 
the feet under 38 C.F.R. § 4.118, Diagnostic Code 7805 for 
scars, other, rated on limitation of function of the affected 
part.  However, during the course of this appeal, VA 
outpatient records and the most recent September 2004 VA 
examination report revealed that the veteran's scars, neuroma 
excision of the feet are now manifested by complaints of pain 
with objective findings that the scars are deep with pain and 
numbness, as such, the Board finds that these symptoms are 
contemplated in the criteria for scars, superficial, painful 
on examination which has a specific diagnostic code 
(Diagnostic Code 7804) under VA's rating schedule.   See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case"); and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology; any change in diagnostic 
code by a VA adjudicator must be specifically explained.). 
See also 38 C.F.R. § 4.20.

Therefore, under the circumstances of this case, the Board 
finds that the service-connected scars, neuroma excision of 
the feet are best evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  Under that diagnostic code, 
scars, superficial, painful on examination, provides a 
maximum 10 percent rating.  The Board notes that during the 
course of this appeal, VA revised the criteria for evaluating 
skin disorders and the veteran has yet to be advised of these 
changes.  However, as the criteria under diagnostic code 7804 
are essentially unchanged, a decision by the Board at this 
time does not result in prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the 
Board points out that this is a partial grant and is being 
remanded to the RO for further consideration of higher 
ratings under all applicable diagnostic codes.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and it follows that an increased rating remains in 
controversy where less than the maximum is awarded).  Hence, 
the Board finds no due process bar to deciding this case with 
sole consideration of the criteria under Diagnostic Code 7804 
as it permits for a grant of a 10 percent rating for scars, 
neuroma excision of the feet.  See Bernard, supra.


ORDER

A 10 percent rating for scar, neuroma excision, right foot, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 10 percent rating for scar, neuroma excision, left foot, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The Board's remand in December 2003 pointed out that the 
rating criteria for evaluating skin disabilities, to include 
the applicable rating criteria for scars, changed effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (2002), (codified 
at 38 C.F.R. § 4.118).  As adjudication of the claim must 
involve consideration of the former and revised applicable 
criteria, with due consideration given to the effective date 
of the revised criteria, the Board's remand instructed the RO 
to document its specific consideration of all applicable 
former and revised rating criteria (to include pursuant to 
alternative diagnostic codes) for evaluating the disability.  
The Board notes that the December 2004 SSOC reflects the RO's 
determination that since the VA examiner noted that the scars 
were numb, the noncompensable rating for scars, of both the 
right and left foot were to be continued, without providing 
any discussion of the former and revised rating criteria as 
required by the Board's remand. 

As remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As ratings higher than 
10 percent are, potentially, assignable for the scars, the 
Board is remanding the matter of a higher rating to the RO 
for compliance with the instructions of the Board's previous 
remand of December 2003 as well as for consideration of 
higher ratings under all applicable diagnostic codes.  

The Board also points out that September 2004 VA examination 
did not result in  findings sufficient to rate the veteran's 
scars in light of the revised rating criteria.  In order to 
thoroughly consider the claim under both the former and 
revised applicable criteria, the RO should arrange for 
another examination of the veteran to obtain findings 
responsive to the revised rating criteria.  See 38 U.S.C.A. § 
5103A.

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, will result 
in a denial of the claim for increase. See 38 C.F.R. § 
3.655(b) (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file any notice(s) of 
date and time of such examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes treatment records from the East Orange VA Medical 
Center (VAMC), in East Orange, New Jersey, dated from January 
1999 to January 2003. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the East Orange VAMC since January 2003, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to her claims 
on appeal. The RO's notice letter to the veteran should  
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2004) (amending the relevant statute  
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2005), as 
appropriate.  



The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal for a 
rating in excess of 10 percent for scar, neuroma excision of 
the right and of the left foot.  The SSOC that explains the 
basis for the RO's determinations must include citation to 
the former and revised criteria for scars, and citation to 
the all applicable diagnostic codes for evaluating the 
veteran's scar, neuroma excision of the right and of the left 
foot.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the East 
Orange VAMC records of evaluation and/or 
treatment of the veteran's scar, neuroma 
excision of the right and of the left 
foot, from January 2003 to the present. 
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that are not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit. The RO's letter  
should clearly explain to the veteran 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  Finally, 
the RO's letter should meet the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate  

3.  If the veteran responds, the RO 
should assist her in obtaining any  
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA dermatological examination of the 
scars, neuroma excision, right and left 
foot, by a physician. The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays, as well as  
range of motion studies, reported in 
degrees) should be accomplished, and all  
clinical findings should be reported in 
detail.  

The examiner should, if possible, provide 
measurements of the length and width of 
the veteran's scar, as well as the areas 
of the scars in terms of square inches or 
square centimeters.  The examiner should 
also indicate whether the veteran's 
scarring is superficial (not associated 
with underlying soft tissue damage), 
unstable (frequent loss of covering of 
skin over scar), painful on examination, 
and whether any such scar results in any 
limitation of function.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
for rating in excess of 10 percent, each, 
for scar, neuroma excision of the right 
foot and of the left foot, in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the requested examination(s), 
the RO must apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, in adjudicating the claims, 
the RO should consider and address all 
applicable rating criteria in effect 
prior to and since August 30, 2002.

10.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and her representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered (to include any and all 
alternative diagnostics codes for rating 
each disability), as well as clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


